Case 3:18-cv-00507-REP-RCY Document 48 Filed 08/08/19 Page 1 of 3 PageID# 850




                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA

Jonathan McGlothian; Tracy McGlothian; The
Mt. Olivet Group, LLC,

        Plaintiffs,
                                                    Civil Action No. 3:18-cv-00507-REP

vs.

W. Heywood Fralin, in his official capacity as
Chair of the State Council of Higher Education
for Virginia; H. Eugene Lockhart, in his official
capacity as Vice-Chair of the State Council of
Higher Education for Virginia; Henry Light, in
his official capacity as Secretary of the State
Council of Higher Education for Virginia; Ken
Ampy, Rosa Atkins, Marge Connelly, Victoria
D. Harker, Stephen Moret, William Murray,
Carlyle Ramsey, Minnis E. Ridenour, Tom
Slater, and Katharine M. Webb, in their official
capacities as members of the State Council of
Higher Education for Virginia; and Peter Blake,
in his official capacity as Director of the State
Council of Higher Education for Virginia,

        Defendants.


                               STIPULATION OF DISMISSAL


 Paul Sherman (Virginia Bar No. 73410)
 Milad Emam (Virginia Bar No. 83861)
 INSTITUTE FOR JUSTICE
 901 North Glebe Road, Suite 900
 Arlington, VA 22203
 Telephone: (703) 682-9320
 Email: psherman@ij.org; memam@ij.org

 Attorneys for Plaintiffs
Case 3:18-cv-00507-REP-RCY Document 48 Filed 08/08/19 Page 2 of 3 PageID# 851




       The parties give notice that they have resolved this dispute without the need for further

judicial intervention. Thus, in accordance with Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil

Procedure, the parties stipulate to the dismissal of this action with prejudice.




Dated: August 8, 2019.

                                                    Respectfully submitted,

  s/ Paul Sherman                                /s/ W. Ryan Waddell
  Paul Sherman (Virginia Bar No. 73410)          W. Ryan Waddell (Virginia Bar No. 91148)
  Milad Emam (Virginia Bar No. 83861)            Sandra S. Gregor (Virginia Bar No. 47421)
  Robert Frommer (Virginia Bar No. 70086)        Assistant Attorney General
  INSTITUTE FOR JUSTICE                          OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA
  901 North Glebe Road, Suite 900                202 North 9th Street
  Arlington, VA 22203                            Richmond, VA 23219
  Telephone: (703) 682-9320                      Telephone: (804) 786-1748, (804) 786-1586
  Fax: (703) 682-9321                            Fax: (804) 371-2087
  Email: psherman@ij.org                         Email: wwaddell@oag.state.va.us;
  Email: memam@ij.org                            Email: sgregor@oag.state.va.us
  Email: rfrommer@ij.org

  Counsel for Plaintiffs                         Counsel for Defendants
Case 3:18-cv-00507-REP-RCY Document 48 Filed 08/08/19 Page 3 of 3 PageID# 852




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 8th day of August, 2019, a true and correct copy of the

foregoing STIPULATION OF DISMISSAL was served via the electronic filing system to the

following counsel of record:

       Mark R. Herring
       Attorney General of Virginia

       Samuel T. Howell
       Deputy Attorney General

       Tara Lynn R. Zurawski
       Senior Assistant Attorney General/Trial Section Chief

       W. Ryan Waddell
       Sandra S. Gregor
       Assistant Attorney General
       Office of the Attorney General of Virginia
       202 North 9th Street
       Richmond, VA 23219
       Telephone: (804) 786-1586
       Telephone: (804) 786-1748
       Facsimile: (804) 371-2087
       Email: wwaddell@oag.state.va.us
       Email: sgregor@oag.state.va.us


       Counsel for Defendants




                                                /s/ Paul Sherman
                                                Paul Sherman
                                                Attorney for Plaintiffs
